Citation Nr: 0021783	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-000 87	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a leg disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1978 
and from May 1980 to June 1982.  This appeal arises from an 
October 1996 rating decision of the Montgomery, Alabama, 
Regional Office (RO) which determined that the veteran had 
not submitted the requisite new and material evidence needed 
to reopen a claim for secondary service connection for a 
bilateral leg disability.  The issue of direct service 
connection for a left leg disability arises from a 
supplemental statement of the case (SSOC) that was issued in 
December 1996.  At that time, the RO denied this claim.  The 
veteran has appealed both of these determinations.

This case was first remanded by the Board of Veterans' 
Appeals (Board) in October 1998 so that the U. S. Department 
of Veterans Affairs (VA) could comply with the veteran's 
request for a hearing before a traveling member of the Board.  
This hearing was conducted by the undersigned via 
videoconference in January 1999 as directed by the Chairman 
of the Board pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 
1999).  The issues on appeal were again remanded by the Board 
in April 1999 after it was determined that the veteran had 
submitted the requisite new and material evidence to reopen 
his claim for secondary service connection.  A remand was 
issued in order to elicit a medical opinion on the diagnosis 
and etiology of the veteran's bilateral leg disability.  

In a March 2000 decision, the Board denied the issue of 
secondary service connection for a bilateral leg disability 
resulting from the veteran's service-connected foot calluses, 
and again remanded the other issue in order to elicit a 
medical opinion on the diagnosis and etiology of the 
veteran's bilateral leg disability.


REMAND

The Board remanded the issue of service connection for a 
bilateral leg disability in April 1999.  This remand 
instructed the RO to obtain a VA orthopedic examination that 
elicited a diagnosis of any current bilateral leg disability 
and an opinion on its etiology.  The VA orthopedic 
examination of September 1999 provided a diagnosis of 
arthralgia of the knees.  However, the examiner failed to 
provide an opinion on whether this disorder was related to 
any injury or incident during the veteran's military service.  
The veteran has argued that his various activities and duties 
in service caused his leg problems and this argument is 
separate and apart from his arguments regarding the calluses 
causing his leg problems.  According to the U. S. Court of 
Appeals for Veterans Claims, a remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998).  As the September 1999 VA examination report did 
not contain the requested opinion on etiology to any in-
service event, the Board remanded this claim in March 2000 so 
that such an opinion could be obtained.  The Board directed 
the RO to obtain an opinion regarding whether it is at least 
as likely as not that any current arthralgia of the veteran's 
knees is causally related to any incident of the veteran's 
military service?  The RO obtained an opinion from the 
examiner which stated that "[i]t was my opinion then, and is 
still my opinion that the callosus of his feet are not 
significant and are not ideological with dysfunction in his 
knees."  Again, the examiner failed to provide an opinion on 
whether this disorder was related to any injury or incident 
during the veteran's military service.  The RO should again 
attempt to obtain such an opinion.  See Stegall, supra.

Based on the above analysis, the undersigned finds that 
further development is required, and the case is REMANDED to 
the RO for the following action:

1.  The RO should return the claims file 
along with a copy of this REMAND to the 
physician that conducted the veteran's VA 
orthopedic examination in September 1999 
and provided the March 2000 opinion.  
After a review of the claims file and his 
examination report, the physician should 
be requested to provide, in his best 
medical judgment, an opinion on the 
following question:

Is it at least as likely as not that any 
current arthralgia of the veteran's knees 
is causally related to any incident of 
the veteran's military service?

The examiner should provide a rationale 
for his conclusion in a typewritten 
report.

2.  If the September 1999, VA examiner is 
unavailable to provide the above opinion, 
then the veteran should be afforded a new 
VA orthopedic examination.  The purposes 
of this examination are to diagnosis any 
current leg disability and determine an 
etiology.  That is, the examiner must 
answer the question noted in the 
proceeding paragraph.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  The claims folders must be made 
available to the examining physician in 
connection with the examination so that 
he or she may review pertinent aspects of 
the veteran's medical history.

3.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim may 
now be granted.  If the RO's decision 
remains adverse to the veteran, he and 
his representative should be furnished an 
appropriate SSOC, and given an 
opportunity to respond.  Thereafter, the 
case should then be returned to the Board 
for further appellate consideration, if 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



